239 F.3d 372 (D.C. Cir. 2001)
Eric Eldred, et al., Appellantsv.Janet Reno, In her official capacity as Attorney General, Appellee
No. 99-5430
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 5, 2000Decided February 16, 2001

Appeal from the United States District Court  for the District of Columbia (No. 99cv00065)
Lawrence Lessig argued the cause for appellants.  With  him on the briefs were Charles R. Nesson, Jonathan L.  Zittrain, Geoffrey S. Stewart, Gregory A. Castanias, and  Portia A. Robert.
Erik S. Jaffe was on the brief of amicus curiae Eagle  Forum Education & Legal Defense Fund.
Laura N. Gasaway, Lyman Ray Patterson, and Edward  Walterscheid, appearing pro se, were on the brief of amici  curiae Laura N. Gasaway, et al.
Alfred Mollin, Counsel, U.S. Department of Justice, argued  the cause for appellee.  With him on the brief were David W.  Ogden, Acting Assistant Attorney General, William Kanter,  Counsel, and Wilma A. Lewis, U.S. Attorney.
Peter L. Felcher, Carey R. Ramos, Carl W. Hampe, Lynn  B. Bayard, Gaela K. Gehring-Flores, Allan Adler, Fritz E.  Attaway, Joseph J. DiMona, I. Fred Koenigsberg, and James  J. Schweitzer were on the brief of amici curiae The Sherwood Anderson Literary Estate Trust, et al.
Before:  Ginsburg, Sentelle, and Henderson, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Separate opinion dissenting in part filed by Circuit Judge  Sentelle.
Ginsburg, Circuit Judge:


1
The plaintiffs in this case, corporations, associations, and individuals who rely for their vocations or avocations upon works in the public domain, challenge the constitutionality of the Copyright Term Extension  Act of 1998 (CTEA), Pub. L. No. 105-298, 112 Stat. 2827. This marks the first occasion for an appellate court to address  whether the First Amendment or the Copyright Clause of the  Constitution of the United States constrains the Congress  from extending for a period of years the duration of copyrights, both those already extant and those yet to come.  We  hold that neither does.

I. Background

2
The CTEA amends various provisions of the Copyright Act  of 1976, 17 U.S.C. S 101 et seq.  The portions of the CTEA at  issue here extend the terms of all copyrights for 20 years as  follows:  (1) For a work created in 1978 or later, to which an  individual author holds the copyright, the Act extends the  term to the life of the author plus 70 years.  See Pub L. No. 105-298 S 102(b)(1), 112 Stat. 2827;  17 U.S.C. S 302(a).  (2)  For a work created in 1978 or later that is anonymous, or  pseudonymous, or is made for hire, the term is extended from  75 to 95 years from the year of publication or from 100 to 120  years from the year of creation, whichever occurs first.  See  Pub. L. No. 105-298 S 102(b)(3), 112 Stat. 2827;  17 U.S.C.  S 302(c).  (3) For a work created before 1978, for which the  initial term of copyright was 28 years, the renewal term is  extended from 47 to 67 years, thereby creating a combined  term of 95 years.  See Pub. L. No. 105-298 S  102(d), 112 Stat.  2827;  17 U.S.C. S 304.  In all three situations, therefore, the  CTEA applies retrospectively in the sense that it extends the  terms of subsisting copyrights.  As a result, the CTEA better  aligns the terms of United States copyrights with those of  copyrights governed by the European Union.  See S. Rep.  No. 104-315, at 7-8 (1996);  Council Directive 93/98, art. 7,  1993 O.J. (L 290) 9.


3
The CTEA is but the latest in a series of congressional  extensions of the copyright term, each of which has been  made applicable both prospectively and retrospectively.  In  1790 the First Congress provided, both for works "already  printed" and for those that would be "[t]hereafter made and  composed," initial and renewal terms of 14 years, for a  combined term of 28 years.  Act of May 31, 1790 S 1, 1 Stat.  124, 124.  In 1831 the Congress extended the initial term to  28 years, thereby creating a combined term of 42 years.  See  Act of Feb. 3, 1831 S 1, 4 Stat. 436, 436.  So the term  remained until 1909, when the Congress extended the renewal term as well to 28 years, making for a combined term of 56  years.  See Act of March 4, 1909 S 23, 35 Stat. 1075, 1080.


4
Between 1962 and 1974 the Congress passed a series of  laws that incrementally extended subsisting copyrights.  See  Pub. L. No. 87-668, 76 Stat. 555 (1962);  Pub. L. No. 89-142,  79 Stat. 581 (1965);  Pub. L. No. 90-141, 81 Stat. 464 (1967); Pub. L. No. 90-416, 82 Stat. 397 (1968);  Pub. L. No. 91-147,  83 Stat. 360 (1969);  Pub. L. No. 91-555, 84 Stat. 1441 (1970); Pub. L. No. 92-170, 85 Stat. 490 (1971);  Pub. L. No. 92-566,  86 Stat. 1181 (1972);  Pub. L. No. 93-573, title I, S 104, 88  Stat. 1873 (1974).  In 1976 the Congress altered the way the term of a copyright is computed so as to conform with the  Berne Convention and with international practice.  See H.R.  Rep. No. 94-1476, at 135 (1976).  Thenceforth the term would  be the life of the author plus 50 years or, where there was no  identifiable author, the earlier of 75 years from the year of  publication or 100 years from the year of creation.  See Pub.  L. No. 94-553 S S 302-05, 90 Stat. 2541, 2572-76 (1976).  The  CTEA amends this scheme by adding 20 years to the term of  every copyright.


5
The plaintiffs filed this suit against the Attorney General of  the United States to obtain a declaration that the CTEA is  unconstitutional.  Among the plaintiffs are a non-profit association that distributes over the internet free electronic versions of books in the public domain;  a company that reprints  rare, out-of-print books that have entered the public domain; a vendor of sheet music and a choir director, who respectively  sell and purchase music that is relatively inexpensive because  it is in the public domain;  and a company that preserves and  restores old films and insofar as such works are not in the  public domain, needs permission from their copyright holders -who are often hard to find -in order to exploit them.


6
The district court entered judgment on the pleadings in  favor of the Government and dismissed the plaintiffs' case in  its entirety.  On appeal, the plaintiffs renew their claims that  the CTEA both violates the First Amendment to the Constitution and is in various ways inconsistent with the Copyright  Clause of Article I, S 8 of the Constitution, which authorizes  the Congress:  "To promote the Progress of Science and  useful Arts, by securing for limited Times to Authors and  Inventors the exclusive Right to their respective Writings and  Discoveries."

II. Analysis

7
The plaintiffs claim that the CTEA is beyond the power of  the Congress and therefore unconstitutional for three reasons:  first, the CTEA, in both its prospective and retrospective applications, fails the intermediate scrutiny appropriate  under the First Amendment; second, in its application to preexisting works, the CTEA violates the originality requirement of the Copyright Clause; and third, in extending the  term of subsisting copyrights, the CTEA violates the "limited  Times" requirement of the Copyright Clause -a requirement that they say is informed by the goal of "promot[ing]  the Progress of Science and useful Arts."  Because each of  these grounds presents a pure question of law, we consider  them de novo.  See, e.g., United States v. Popa, 187 F.3d 672,  674 (D.C. Cir. 1999).

A. First Amendment

8
The First Amendment aspect of the plaintiffs' complaint  attacks the CTEA not only in its application to subsisting  copyrights but also insofar as it extends the terms of copyrights for works yet to be created.  The Government questions plaintiffs' standing to complain in the latter regard.

1. Standing

9
Consider first the plaintiffs' standing with respect to works  that, though now subject to subsisting copyrights, will in due  course enter the public domain:  The plaintiffs benefit from  using works in the public domain and, but for the CTEA, they  would be able to exploit additional works the copyrights to  which would have expired in the near future.  As such, they  suffer an injury in fact that is traceable to the CTEA and that  we could redress by holding the Act invalid.  See Lujan v.  Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).  The  Government concedes as much.


10
In view of the plaintiffs' standing to challenge the CTEA  with respect to works already copyrighted, the Government's  objection to the plaintiffs' standing with respect to works yet  to be created seems very weak indeed.  The plaintiffs benefit  from works in the public domain and are deprived of that  benefit so long as such works are under copyright.  That is as  true for works not yet created as for extant works on which  the copyrights are about to expire;  the Government does not  draw any meaningful distinction between the two categories  of works.  We conclude therefore that the plaintiffs have standing to pursue their prospective claim under the First  Amendment.

2. The merits

11
The decisions of the Supreme Court in Harper & Row  Publishers Inc. v. Nation Enters., 471 U.S. 539 (1985), and of  this court in United Video, Inc. v. FCC, 890 F.2d 1173 (1989),  stand as insuperable bars to plaintiffs' first amendment theory.  In Harper & Row the Court held that a magazine's  advance publication of excerpts from the memoirs of former  President Gerald Ford infringed the copyright thereon. 471 U.S. at 569.  In doing so the Court explained how the regime  of copyright itself respects and adequately safeguards the  freedom of speech protected by the First Amendment.


12
[C]opyright's idea/expression dichotomy "strike[s] a definitional balance between the First Amendment and the Copyright Act by permitting free communication of facts while still protecting an author's expression."  No author may copyright his ideas or the facts he narrates.  17 U.S.C. S 102(b).  See e.g., New York Times Co. v. United States, 403 U.S. 713, 726, n. (1971) (Brennan, J., concurring) (Copyright laws are not restrictions on freedom of speech as copyright protects only form of expression and not the ideas expressed).


13
Id. at 556 (citation omitted).  The first amendment objection  of the magazine was misplaced "[i]n view of the First Amendment protections already embodied in the Copyright Act's  distinction between copyrightable expression and uncopyrightable facts and ideas, and the latitude for scholarship and  comment traditionally afforded by fair use."  Id. at 560.


14
In keeping with this approach, we held in United Video  that copyrights are categorically immune from challenges  under the First Amendment.  There, certain cable companies  petitioned for review of an FCC regulation providing that the  supplier of a syndicated television program could agree to the  program being broadcast exclusively by a single station in a  local broadcast area. 890 F.2d at 1176-78.  We rejected the  first amendment aspect of their challenge as follows:In the present case, the petitioners desire to make commercial use of the copyrighted works of others. There is no first amendment right to do so.  Although there is some tension between the Constitution's copyright clause and the first amendment, the familiar idea/expression dichotomy of copyright law, under which ideas are free but their particular expression can be copyrighted, has always been held to give adequate protection to free expression.


15
890 F.2d at 1191.


16
The plaintiffs argue that "these authorities are restricted  solely to the narrow case where a litigant demands a right to  use otherwise legitimately copyrighted material," which case  is "plainly distinct from [this] First Amendment challenge[ ]  to the constitutionality of the statute granting a [copy]right in  the first instance."  We think the plaintiffs' purported distinction is wholly illusory.  The relevant question under the First  Amendment -regardless whether it arises as a defense in a  suit for copyright infringement or in an anticipatory challenge  to a statute or regulation -is whether the party has a first  amendment interest in a copyrighted work.  The works to  which the CTEA applies, and in which plaintiffs claim a first  amendment interest, are by definition under copyright; that  puts the works on the latter half of the "idea/expression  dichotomy" and makes them subject to fair use.  This obviates further inquiry under the First Amendment.


17
The plaintiffs cite no case to the contrary.  In two of the  cases they do cite, Reno v. ACLU, 521 U.S. 844, 871-79  (1997), and Simon & Schuster, Inc. v. Members of NY State  Crime Victims Bd., 502 U.S. 105, 115-23 (1991), the Supreme  Court held statutes unconstitutional under the First Amendment because they were unjustifiably content based; the  plaintiffs here do not claim that the CTEA is anything but  content neutral.  In San Francisco Arts & Athletics, Inc. v.  United States Olympic Committee, also cited by the plaintiffs,  the Court did indeed apply heightened scrutiny under the  First Amendment to a statute granting the United States  Olympic Committee trademark-like protection for the word "Olympic."  483 U.S. 522, 535-41 (1987).  Restricting the use  of particular words "runs a substantial risk of suppressing  ideas in the process," the Court explained.  Id. at 532.  As we  have seen, however, copyright protection cannot embrace  ideas;  it therefore does not raise the same concern under the  First Amendment.  Finally, although the plaintiffs assert that  the Second Circuit has reached the merits of a first amendment challenge to an aspect of the Copyright Act of 1976, in  fact that court, after reviewing the case law, concluded that  the plaintiffs categorically lacked "any right to distribute and  receive material that bears protection of the Copyright Act." Authors League of America v. Oman, 790 F.2d 220, 223  (1986).


18
As this is all the support plaintiffs muster for their proposition, we need not linger further in disposing of it.  Suffice it  to say we reject their first amendment objection to the CTEA  because the plaintiffs lack any cognizable first amendment  right to exploit the copyrighted works of others.

B. Requirement of Originality

19
The plaintiffs' second challenge ostensibly rests upon Feist  Publications, Inc. v. Rural Telephone Service Co., in which  the Supreme Court held that telephone listings compiled in a  white pages directory are uncopyrightable facts:  "The sine  qua non of copyright is originality."  499 U.S. 340, 345 (1991). "Originality is a constitutional requirement" for copyright  because the terms "Authors" and "Writings," as they appear  in the Copyright Clause, "presuppose a degree of originality." Id. at 346.


20
The plaintiffs reason from this that the CTEA cannot  extend an extant copyright because the copyrighted work  already exists and therefore lacks originality.  Not so.  Originality is what made the work copyrightable in the first place. A work with a subsisting copyright has already satisfied the  requirement of originality and need not do so anew for its  copyright to persist.  If the Congress could not extend a  subsisting copyright for want of originality, it is hard to see  how it could provide for a copyright to be renewed at the expiration of its initial term -a practice dating back to 1790  and not questioned even by the plaintiffs today.


21
The plaintiffs' underlying point seems to be that there is  something special about extending a copyright beyond the  combined initial and renewal terms for which it was initially  slated.  Nothing in Feist or in the requirement of originality  supports this, however:  All they tell us is that facts, like  ideas, are outside the ambit of copyright.  Undaunted in  trying to advance their novel notion of originality, the plaintiffs point to cases that do not address the requirement of  originality for copyright per se.  They point to no case or  commentary, however, that calls into question the distinction  between a new grant of copyright -as to which originality is  an issue -and the extension of an existing grant.  That  distinction reflects, at bottom, the difference between the  constitutionally delimited subject matter of copyright and the  Congress's exercise of its copyright authority with respect to  that subject matter.


22
The plaintiffs do point out that the Supreme Court has said  the "Congress may not authorize the issuance of patents  whose effects are to remove existent knowledge from the  public domain, or to restrict free access to materials already  available."  Graham v. John Deere Co., 383 U.S. 1, 6 (1966). The Court similarly stated, over a century ago, that the  issuance of a trademark could not be justified under the  Copyright Clause because the subject matter of trademark is  "the adoption of something already in existence."  Trademark Cases, 100 U.S. 82, 94 (1879).  Applied mutatis mutandis to the subject of copyright, these teachings would indeed  preclude the Congress from authorizing under that Clause a  copyright to a work already in the public domain.


23
The plaintiffs read the Court's guidance more broadly, in  the light of Feist, to mean that a work in the public domain  lacks the originality required to qualify for a copyright.  That  is certainly not inconsistent with the Court's opinion:  A work  in the public domain is, by definition, without a copyright; where the grant of a copyright is at issue, so too is the work's  eligibility for copyright, and thus the requirement of originality comes into play.  We need not adopt a particular view on  that point, however, as it has nothing to do with this case. Here we ask not whether any work is copyrightable - indeed, the relevant works are already copyrighted -but  only whether a copyright may by statute be continued in  force beyond the renewal term specified by law when the  copyright was first granted.  For the plaintiffs to prevail,  therefore, they will need something other than the requirement of originality upon which to make their stand.


24
C. The Limitation of "limited Times"


25
We come now to the plaintiffs' contention that the CTEA  violates the constitutional requirement that copyrights endure  only for "limited Times."  This claim at last speaks to the  duration rather than to the subject matter of a copyright: If  the Congress were to make copyright protection permanent,  then it surely would exceed the power conferred upon it by  the Copyright Clause.


26
The present plaintiffs want a limit well short of the rule  against perpetuities, of course.  And they claim to have found  it -or at least a bar to extending the life of a subsisting  copyright -in the preamble of the Copyright Clause:  "The  Congress shall have power ... To promote the Progress of  Science and useful Arts...."  Their idea is that the phrase  "limited Times" should be interpreted not literally but rather  as reaching only as far as isjustified by the preambular  statement of purpose:  If 50 years are enough to "promote  ... Progress," then a grant of 70 years is unconstitutional. Here the plaintiffs run squarely up against our holding in  Schnapper v. Foley, 667 F.2d 102, 112 (1981), in which we  rejected the argument "that the introductory language of the  Copyright Clause constitutes a limit on congressional power." The plaintiffs, however, disclaim any purpose to question the  holding of Schnapper;  indeed, they expressly acknowledge  "that the preamble of the Copyright Clause is not a substantive limit on Congress' legislative power."  Their argument is  simply that "the Supreme Court has interpreted the terms  'Authors' and 'Writings' in light of that preamble, and that  this Court should do the same with 'limited Times.' "


27
The problems with this argument are manifest.  First, one  cannot concede that the preamble "is not a substantive limit"  and yet maintain that it limits the permissible duration of a  copyright more strictly than does the textual requirement  that it be for a "limited Time."  Second, although the plaintiffs claim that Feist supports using the preamble to interpret  the rest of the Clause, the Court in Feist never so much as  mentions the preamble, let alone suggests that the preamble  informs its interpretation of the substantive grant of power to  the Congress (which there turned upon the meaning of "Authors" and of "Writings," each standing alone). 499 U.S. at  345-47.  Similarly, the Trade-Mark Cases cited in Feist rest  upon the originality implied by "invention [and] discovery"  and by the "writings of authors," and make no reference at all  to the preamble. 100 U.S. at 93-94.

III. The Dissent

28
The foregoing suffices to dispose of plaintiffs' arguments -as Judge Sentelle, dissenting, implicitly recognizes -and hence to resolve this case.  Our dissenting  colleague nonetheless adopts the narrow view of Schnapper  urged by an amicus, although that argument is rejected by  the actual parties to this case and therefore is not properly  before us.  See, e.g, 16A Charles Alan Wright et al., Federal  Practice and Procedure S 3975.1 & n.3 (3d ed. 1999);  Resident Council of Allen Parkway Vill. v. HUD, 980 F.2d 1043,  1049 (5th Cir. 1993) (amicus constrained "by the rule that [it]  generally cannot expand the scope of an appeal to implicate  issues that have not been presented by the parties to the  appeal");  cf. Lamprecht v. FCC, 958 F.2d 382, 389 (D.C. Cir.  1992) (intervenor as nonparty "cannot expand the proceedings" or "enlarge those issues presented").  This is particularly inappropriate because a court should avoid, not seek  out, a constitutional issue the resolution of which is not  essential to the disposition of the case before it.  Moreover,  because the plaintiffs conspicuously failed to adopt the argument of the amicus, the Government was not alerted to any  need to argue this point and did not do so.  See Harmon v.  Thornburgh, 878 F.2d 484, 494 (D.C. Cir. 1989) (court must "avoid unnecessary or premature constitutional rulings" and  this concern "is heightened by the absence of meaningful  argument by the parties on [constitutional] question");  Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346  (1936) (Brandeis, J., concurring) ("Court will not 'anticipate a  question of constitutional law in advance of the necessity of  deciding it' ").


29
Even were we to proceed as urged by the amicus and the  dissent, however, we would only review the CTEA as we  would any other exercise of a power enumerated in Article I.  That is we would ask, following McCulloch v. Maryland, 17 U.S. 316, 421 (1819), whether the CTEA is a "necessary and  proper" exercise of the power conferred upon the Congress  by the Copyright Clause; assuming Judge Sentelle is correct  and Schnapper is wrong about the relationship of the preamble to the rest of that Clause, this would require that the  CTEA be an "appropriate" means, and "plainly adapted" to  the end prescribed in the preamble, "promot[ing] Progress of  Scienceand useful Arts."  The Congress found that extending the duration of copyrights on existing works would,  among other things, give copyright holders an incentive to  preserve older works, particularly motion pictures in need of  restoration.  See S. Rep. No. 104-315, at 12 (1996).  If called  upon to do so, therefore, we might well hold that the application of the CTEA to subsisting copyrights is "plainly adapted"  and "appropriate" to "promot[ing] progress."  See Ladd v.  Law & Technology Press, 762 F.2d 809, 812 (9th Cir. 1985)  (upholding the deposit requirement of the Copyright Act of  1976 as "necessary and proper" because the purpose was "to  enforce contributions of desirable books to the Library of  Congress").


30
Judge Sentelle concludes otherwise only because he sees a  categorical distinction between extending the term of a subsisting copyright and extending that of a prospective copyright.  This distinction is not to be found in the Constitution  itself, however.  The dissent identifies nothing in text or in  history that suggests that a term of years for a copyright is  not a "limited Time" if it may later be extended for another  "limited Time."  Instead, the dissent suggests that the Congress -or rather, many successive Congresses -might in  effect confer a perpetual copyright by stringing together an  unlimited number of "limited Times," although that clearly is  not the situation before us.  The temporal thrust of the  CTEA is a good deal more modest:  The Act matches United  States copyrights to the terms of copyrights granted by the  European Union, see Council Directive 93/98, art. 7, 1993 O.J.  (L 290) 9; in an era of multinational publishers and instantaneous electronic transmission, harmonization in this regard  has obvious practical benefits for the exploitation of copyrights.  This is a powerful indication that the CTEA is a  "necessary and proper" measure to meet contemporary circumstances rather than a step on the way to making copyrights perpetual; the force of that evidence is hardly diminished because, as the dissent correctly points out, the EU is not  bound by the Copyright Clause of our Constitution.  As for  the dissent's objection that extending a subsisting copyright  does nothing to "promote Progress," we think that implies a  rather crabbed view of progress:  Preserving access to works  that would otherwise disappear -not enter the public domain but disappear -"promotes Progress" as surely as does  stimulating the creation of new works.


31
The position of our dissenting colleague is made all the  more difficult because the First Congress made the Copyright Act of 1790 applicable to subsisting copyrights arising  under the copyright laws of the several states.  See Act of  May 31, 1790, S S 1 and 3, 1 Stat. 124-25.*  The construction  of the Constitution "by [those] contemporary with its formation, many of whom were members of the convention which  framed it, is of itself entitled to very great weight, and when  it is remembered that the rights thus established have not  been disputed [for this long], it is almost conclusive."  Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 57 (1884). The plaintiffs, recognizing the import of this "almost conclusive" point for their own theory, try to avoid it with the  suggestion that application of the Act of 1790 to subsisting  copyrights "is fully understandable under a Supremacy  Clause analysis" in that it "clarif[ied] which law (state or  federal) would govern th[o]se copyrights."  But that will not  do:  A federal law is not valid, let alone supreme, if it is not  first an exercise of an enumerated power.  And the First  Congress was clearly secure in its power under the Copyright  Clause to extend the terms of subsisting copyrights beyond  those granted by the States.


32
Such guidance as the Supreme Court has given further  confirms us in this view of the matter.  The Court has made  plain that the same Clause permits the Congress to amplify  the terms of an existing patent.  As early as 1843 it established that the status of a particular invention and its protections


33
must depend on the law as it stood at the emanation of the patent, together with such changes as have been since made;  for though they may be retrospective in their operation, that is not a sound objection to their validity;  the powers of Congress to legislate upon the subject of patents is plenary by the terms of the Constitution, and as there are no restraints on its exercise, there can be no limitation of their right to modify them at their pleasure, so that they do not take away the rights of property in existing patents.


34
McClurg v. Kingsland, 42 U.S. (1 How) 202, 206.


35
Within the realm of copyright, the Court has to the present  era been similarly deferential to the judgment of the Congress.  "As the text of the Constitution makes plain, it is  Congress that has been assigned the task of defining the  scope of the limited monopoly that should be granted to  authors or to inventors in order to give the appropriate public  access to their work product;"  that "task involves a difficult  balance between [competing interests]" as reflected in the  frequent modifications of the relevant statutes.  Sony Corp. v.  Universal City Studios, Inc., 464 U.S. 417, 429 (1984).  And still more recently:  "Th[e] evolution of the duration of copyright protection tellingly illustrates the difficulties Congress  faces [in exercising its copyright power]....  [I]t is not our  role to alter the delicate balance Congress has labored to  achieve."  Stewart v. Abend, 495 U.S. 207, 230 (1990).

IV. Conclusion:

36
In sum, we hold that the CTEA is a proper exercise of the  Congress's power under the Copyright Clause.  The plaintiffs' first amendment objection fails because they have no  cognizable first amendment interest in the copyrighted works  of others.  Their objection that extending the term of a  subsisting copyright violates the requirement of originality  misses the mark because originality is by its nature a threshold inquiry relevant to copyrightability, not a continuing  concern relevant to the authority of the Congress to extend  the term of a copyright.


37
Whatever wisdom or folly the plaintiffs may see in the  particular "limited Times" for which the Congress has set the  duration of copyrights, that decision is subject to judicial  review only for rationality.  This is no less true when the  Congress modifies the term of an existing copyright than  when it sets the term initially, and the plaintiffs -as  opposed to one of the amici -do not dispute that the CTEA  satisfies this standard of review.  The question whether the  preamble of the Copyright Clause bars the extension of  subsisting copyrights -a question to which the analysis in  Schnapper seems to require a negative answer -may be  revisited only by the court sitting en banc in a future case in  which a party to the litigation argues the point.


38
For the foregoing reasons, the decision of the district court  is


39
Affirmed.



Notes:


*
 Indeed, each of the four later Congresses that extended the  terms of copyrights followed suit in doing so for subsisting as well  as prospective copyrights.  See Act of Feb. 3, 1831 S 1, 4 Stat. 43639;  Act of March 4, 1909 S 23, 35 Stat. 1075-88;  Pub. L. No.  94-553 S 301, 90 Stat. 2541-2602 (1976);  Pub. L. No. 105-298, 112  Stat. 2827 (2000).



40
Sentelle, Circuit Judge, dissenting in part:


41
While I concur with much of the majority's opinion, insofar as it holds  constitutional the twenty-year or more extension of copyright  protection for existing works, I dissent.  This issue calls upon  us to consider the scope of one of the clauses granting  enumerated powers to Congress, specifically, Art. I, S 8, cl. 8:


42
Congress shall have power ... to promote the progress of science and useful arts, by securing for limited times to authors and inventors the exclusive rightto their respective writings and discoveries....


43
In ascertaining the breadth of an enumerated power, I would  follow the lead of the United States Supreme Court in United  States v. Lopez, 514 U.S. 549, 552 (1995), and "start with first  principles."  The governing first principle in Lopez and in the  matter before us is that "[t]he Constitution creates a Federal  Government of enumerated powers." 514 U.S. at 552 (citing  Art. I, S 8).  The Framers of the Constitution adopted the  system of limited central government "to ensure the protection of our fundamental liberties."  Gregory v. Ashcroft, 501 U.S. 452, 458 (1991) (internal quotations and citations omitted).  The Lopez decision, considering the validity of the so called Gun-Free School Zones Act, reminded us that "congressional power under the Commerce Clause ... is subject  to outer limits." 514 U.S. at 556-57;  see also United States  v. Morrison, 120 S. Ct. 1740, 1748-49 (2000).


44
It would seem to me apparent that this concept of "outer  limits" to enumerated powers applies not only to the Commerce Clause but to all the enumerated powers, including the  Copyright Clause, which we consider today.  In determining  whether the legislation before it in such cases as Lopez  exceeded the outer limit of the authority granted under the  Commerce Clause, the Lopez Court laid out a precise outline  concededly not applicable by its terms to the construction of  other clauses, but I think most useful in conducting the same  sort of examination of the outer limits of any enumerated  power.  As a part of that analysis, the Court examined the  extension of congressional authority to areas beyond the core  of the enumerated power with a goal of determining whether the rationale offered in support of such an extension has any  stopping point or whether it would lead to the regulation of  all human activity.  See 514 U.S. at 564 ("Thus, if we were to  accept the Government's arguments, we are hard pressed to  posit any activity by an individual that Congress is without  power to regulate.").  I fear that the rationale offered by the  government for the copyright extension, as accepted by the  district court and the majority, leads to such an unlimited  view of the copyright power as the Supreme Court rejected  with reference to the Commerce Clause in Lopez.


45
What then do I see as the appropriate standard for limiting  that power?  Again, the Lopez decision gives us guidance as  to the application of first principles to the determination of  the limits of an enumerated power.  Citing Gibbons v. Ogden,  22 U.S. (9 Wheat.) 1, 189-190 (1824), the Lopez Court acknowledged "that limitations on the commerce power are  inherent in the very language of the Commerce Clause." 514 U.S. at 553.  Just so with the Copyright Clause.  What does  the clause empower the Congress to do?


46
To promote the progress of science and useful arts, by securing for limited times to authors and inventors the exclusive right to their respective writings and discoveries....


47
That clause empowers the Congress to do one thing, and one  thing only.  That one thing is "to promote the progress of  science and useful arts."  How may Congress do that?  "By  securing for limited times to authors and inventors the exclusive right to their respective writings and discoveries."  The  clause is not an open grant of power to secure exclusive  rights.  It is a grant of a power to promote progress.  The  means by which that power is to be exercised is certainly the  granting of exclusive rights--not an elastic and open-ended  use of that means, but only a securing for limited times.  See  Stewart v. Abend, 495 U.S. 207, 228 (1990) ("The copyright  term is limited so that the public will not be permanently  deprived of the fruits of an artist's labors.").  The majority  acknowledges that "[i]f the Congress were to make copyright  protection permanent, then itsurely would exceed the power conferred upon it by the Copyright Clause."  Maj. Op. at 10. However, there is no apparent substantive distinction between permanent protection and permanently available authority to extend originally limited protection.  The Congress  that can extend the protection of an existing work from 100  years to 120 years;  can extend that protection from 120 years  to 140;  and from 140 to 200;  and from 200 to 300;  and in  effect can accomplish precisely what the majority admits it  cannot do directly.  This, in my view, exceeds the proper  understanding of enumerated powers reflected in the Lopez  principle of requiring some definable stopping point.


48
Returning to the language of the clause itself, it is impossible that the Framers of the Constitution contemplated permanent protection, either directly obtained or attained through  the guise of progressive extension of existing copyrights. The power granted by the clause again is the power "to  promote the progress of science and useful arts."  As stated  above, Congress is empowered to accomplish this by securing  for limited times exclusive rights.  Extending existing copyrights is not promoting useful arts, nor is it securing exclusivity for a limited time.


49
The government has offered no tenable theory as to how  retrospective extension can promote the useful arts.  As the  Supreme Court noted in Lopez and again in United States v.  Morrison, that Congress concluded a given piece of legislation serves a constitutional purpose "does not necessarily  make it so."  Lopez, 514 U.S. at 557 n.2 (internal quotes  omitted);  Morrison, 120 S. Ct. at 1752.  Pressed at oral  argument, counsel for the government referred to keeping  the promise made in the original grant of exclusivity for a  limited time.  The easy answer to this assertion is that  Congress is not empowered to "make or keep promises" but  only to do those things enumerated in Article I.  The second  problem with the government's assertion is that Congress  made no promise to commit such an extension but only to  secure the exclusive rights for the original limited period. Thirdly, the means employed by Congress here are not the  securing of the exclusive rights for a limited period, but  rather are a different animal altogether:  the extension of exclusivity previously secured.  This is not within the means  authorized by the Copyright Clause, and it is not constitutional.


50
The majority responds to this problem of the statute's  exceeding the constitutional grant by reliance on Schnapper  v. Foley, 667 F.2d 102 (D.C. Cir. 1981), "in which we rejected  the argument 'that the introductory language of the Copyright Clause constitutes a limit on congressional power.' " Maj. Op. at 10 (quoting 667 F.2d at 112).  I will concede that  it does not matter if I disagree with the language of Schnapper (which in fact I do) as it is our Circuit precedent and we  are bound by its holding unless and until that holding is  changed by this court en banc or by the higher authority of  the Supreme Court.  See, e.g., LaShawn A. v. Barry, 87 F.3d 1389, 1395 (D.C. Cir. 1996) (en banc) ("One three-judge panel  ...  does not have the authority to overrule another three judge panel of the court.  That power may be exercised only  by the full court."(citations omitted));  United States v. Kolter,  71 F.3d 425, 431 (D.C. Cir. 1995) ("This panel would be bound  by [a prior] decision even if we did not agree with it.").


51
Therefore, it is immaterial that the prior opinion is, in my  view, erroneous in styling the granting clause of the sentence  as merely introductory when in fact it is the definition of the  power bestowed by that clause.  Thus, unless and until this  precedent is wiped away, if Schnapper has held that we may  not look to the language of this phrase to determine the  limitations of the clause then I must concede that we are  bound by that holding and join the majority's result.  However, it does not appear to me that this is the holding of  Schnapper.  The Schnapper Court dealt with limited questions related to the application of the copyright laws to works  commissioned by the U.S. government.  In answering thosequestions, the Schnapper Court held that "Congress need not  'require that each copyrighted work be shown to promote the  useful arts.' " 667 F.2d at 112 (quoting Mitchell Bros. Film  Group v. Cinema Adult Theater, 604 F.2d 852, 860 (5th Cir.  1979)).  It was in that context that the Schnapper Court  employed the wording relied upon by the majority concerning  the "introductory language" of the Copyright Clause.  Insofar as that wording is taken to be anything more than the  determination concerning that limited analysis, it is not a  holding but simply dicta (perhaps obiter dicta) and not binding on future panels.


52
Rather, the Schnapper analysis again takes us back to the  Lopez approach to judicial interpretation of the enumerated  powers clauses.  In Lopez, one of the means employed to  determine the constitutionality of extended application of the  Commerce Clause is an elemental inquiry into whether in  each case the purportedly regulated action "in question affects interstate commerce." 514 U.S. at 561.  However, the  jurisdictional element is not necessary under Lopez analysis  of Commerce Clause regulation where Congress is directly  regulating "the use of the channels of interstate commerce"  or "persons or things in interstate commerce."  Id. at 558. Similarly, I suggest that in analyzing the extent of congressional power under the Copyright Clause, the Schnapper  holding that each individual application of copyright protection need not promote the progress of science and the useful  arts does not mean that Congress's power is otherwise unlimited, anymore than the lack of a necessity for case-by-case  analysis of the effect on interstate commerce validates anything Congress may wish to do under the rubric of the  Commerce Clause.  Though, under Schnapper, we may not  require that each use of a copyright protection promote  science and the arts, we can require that the exercise of  power under which those applications occur meet the language of the clause which grants the Congress the power to  enact the statute in the first place.  This the extension does  not do.  It is not within the enumerated power.


53
The majority suggests that my reading of Schnapper is  somehow foreclosed by the fact that it accepts the argument  of an amicus.  See Maj. Op. at 11 (citing 16A Charles Alan  Wright et al., Federal Practice and Procedure S  3975.1 &  n.3 (3d ed. 1999);  Resident Council of Allen Parkway Vill. v.  HUD, 980 F.2d 1043, 1049 (5th Cir. 1993)).  The disposition I  suggest would offend nothing in either Professor Wright's  treatise or the cases aligned with it.  Neither I nor the  amicus raise any issue not raised by the parties to the case, nor disposed of by a majority of the court.  Appellants raise  the issue "whether ... the Copyright Clause of the Constitution of the United States constrains the Congress from  extending for a period of years the duration of copyrights,  both those already extant and those yet to come."  Maj. Op.  at 2 (emphasis added).  The majority addresses that issue  and holds against the appellant.  Maj. Op. at 15 ("we hold  that the CTEA is a proper exercise of the Congress's power  under the Copyright Clause").  That the amicus argues more  convincingly in appellants' favor on the issue raised by the  appellants than they do themselves is no reason to reject the  argument of the amicus.  Indeed, our Circuit Rules provide  that an amicus brief "must avoid repetition of facts or legal  arguments made in the principal (appellant/petitioner or  appellee/respondent) brief and focus on points not made or  adequately elaborated upon in the principal brief, although  relevant to the issues before this court."  Circuit Rule 29. Obviously that is precisely what the amicus has done in this  case.


54
Resident Council of Allen Parkway Village, relied on by  the majority, highlights this difference between introducing  issues not raised by the parties on the one hand and making  new arguments for issues otherwise properly raised on the  other.  As the Fifth Circuit noted in that case, "[w]e are  constrained only by the rule that an amicus curiae generally  cannot expand the scope of an appeal to implicate issues that  have not been presented by the parties to the appeal." 980 F.2d at 1049 (emphasis added).


55
Our Circuit Rule and the Fifth Circuit are in good company  in allowing amici to make additional arguments that address  issues which the parties have raised but not argued in the  same fashion.  The Supreme Court has approved precisely  that approach.  In Teague v. Lane, 489 U.S. 288 (1989), that  Court considered a question of retroactivity as to a fair crosssection jury venire in a case also raising a claim under Batson  v. Kentucky, 476 U.S. 79 (1986).  The Court noted that "[t]he  question of retroactivity with regard to petitioner's fair cross  section claim has been raised only in an amicus brief." 489 U.S. at 300.  Noting that the "question is not foreign to the parties, who have addressed retroactivity with respect to  petitioner's Batson claim," id., the Court proceeded to address the merits of the argument.


56
Nor are we constrained by the parties' apparent agreement  as to the state of the law under Schnapper.  The Supreme  Court has made it clear that we cannot be bound by stipulations of law between the parties, where there is "a real case  and controversy extending to that issue."  United States  Nat'l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 446 (1993).  As the High Court put it, " '[w]hen an issue  or claim is properly before the court, the court is not limited  to the particular legal theories advanced by the parties, but  rather retains the independent power to identify and apply  the proper construction of governing law.' " Id. (quoting  Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991)).


57
I find two other arguments the majority invokes against  my dissent unpersuasive.  The enactment by the first Congress in 1790 regularizing the state of copyright law with  respect to works protected by state acts preexisting the  Constitution appears to me to be sui generis.  Necessarily,  something had to be done to begin the operation of federal  law under the new federal Constitution.  The Act of May 31,  1790, 1 Stat. 124, created the first (and for many decades  only) federal copyright protection;  it did not extend subsisting federal copyrights enacted pursuant to the Constitution. Cf. Wheaton v. Peters, 33 U.S. (8 Pet.) 591, 661 (1834)  ("Congress, then, by this [copyright] act, instead of sanctioning an existing right, as contended for, created it.").  The fact  that the CTEA "matches United States copyrights to the  terms of copyrights granted by the European Union," Maj.  Op. at 13 (citing Council Directive 93/98, art. 7, 1993 O.J. (L  290) 9), is immaterial to the question.  Neither the European  Union nor its constituent nation states are bound by the  Constitution of the United States.  That Union may have all  sorts of laws about copyrights or any other subject which are  beyond the power of our constitutionally defined central  government.


58
Therefore, I respectfully dissent.